Citation Nr: 0613302	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-24 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Phillip B. Baker, Esq.



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1955 
to January 1960.  The appellant is the veteran's widow.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  The veteran died in May 1993 at the age of 54 years.  The 
immediate cause of death was multiple system atrophy.  No 
significant conditions contributing to death, or underlying 
cause of death were listed.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Multiple system atrophy was not shown in service and was 
not shown to be related to service.

4.  There is no objective medical evidence showing that a 
disability that originated in service, or a service-connected 
disability, caused or contributed to the veteran's death.

5.  The appellant's claim for accrued benefits was filed more 
than one year after the veteran's death.


CONCLUSIONS OF LAW

1.  Multiple system atrophy was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A disability incurred in, or aggravated by, active 
military service neither caused the veteran's death, nor 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.310, 3.312 (2005).

3.  The criteria for Dependents' Educational Assistance have 
not been met.  38 U.S.C.A. §§ 3501, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.807, 21.3021 (2005).

4.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 5121, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §  3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication, VA notified the appellant by a May 2002 letter 
of the information and evidence needed to substantiate and 
complete her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  The letter also informed the appellant that 
VA would obtain all service medical records, VA medical 
records, and any other medical records about which the 
appellant notified them.  The appellant was advised that it 
was her responsibility to either send medical treatment 
records from the veteran's private physician regarding 
treatment for the claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on her behalf.  

The duty to notify includes informing the appellant that she 
must send in all evidence in her possession pertaining to the 
claim.  38 C.F.R. § 3.159(b)(1).  The May 2002 letter 
notified the appellant that she should give the VA all cause 
of death evidence and stated "[i]f you have any additional 
medical records you would like to submit, please send it to 
our office."  The provisions of 38 C.F.R. § 3.159(b)(1) were 
provided to the appellant in the June 2004 statement of the 
case.  It is clear from these documents that the RO was 
asking for any records related to the appellant's claim.  The 
duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and private medical records have been 
associated with the claims file.  The appellant was asked to 
advise VA if there was any other information or evidence she 
considered relevant to the claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006); see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. March 3, 
2006).

The appellant claims entitlement to service connection for 
the veteran's cause of death, entitlement to accrued 
benefits, and entitlement to Dependents' Educational 
Assistance.

The veteran's service medical records, including service 
entrance and service discharge examinations, are negative for 
complaints, findings, or treatment of autonomic nervous 
system dysfunction or multiple system atrophy.

Subsequent to service discharge, private medical records 
dating from July 1960 to July 1990 indicate that the veteran 
was seen intermittently for dysuria and chronic urination 
problems.  In March 1986, a private physician found the 
veteran's bladder neck was apparently restricted and 
recommended surgery.  A June 1988 private medical record 
noted a history of bladder dysfunction and impotence.  A 
March 1990 private medical record noted the veteran had a 
neurogenic bladder from toxic autonomic neuropathy.  A June 
1990 private medical record noted the veteran had a 
neurogenic bladder.

A March 1991 Social Security Administration decision found 
that the veteran had severe autonomic nerve dysfunction with 
orthostatic hypotension and fecal and urinary incontinence. 

In February 1993, the veteran was admitted to a private 
hospital for ten days.  Upon admission, the examiner noted 
that although the veteran had a history of an autonomic 
nervous system dysfunction with orthostatic hypotension, a 
clear diagnosis had never been made.  The impression was 
signs of pneumonia, anemia, and autonomic nervous system 
dysfunction with orthostatic hypotension.  During the 
hospitalization, the veteran was found to have pneumonia, 
candida cystitis, and anemia.  Upon discharge, the diagnoses 
were aspiration pneumonia, recurring aspiration secondary to 
autonomic nervous system dysfunction, and multiple system 
atrophy requiring gastrostomy tube and continuous feeding 
through non-oral route.  In May 1993, the veteran presented 
at a private hospital with abruptly worsening symptoms.  The 
assessment was pneumonitis and multi-system atrophy.  

In May 1993, the veteran died at the age of 54.  The 
veteran's Certificate of Death showed the immediate cause of 
death as multiple system atrophy.  There were no contributing 
or underlying causes of death.  At the time of the veteran's 
death, service connection was not in effect for any 
disability, and no claim for entitlement to service 
connection had been filed.

Cause of Death

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that the fatal 
disease was either incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
the absence of such evidence, the law and regulations require 
a showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  A "service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

The medical evidence of record does not demonstrate a 
relationship between the veteran's death and his period of 
active military service.  Service medical records are 
negative for any mention of autonomic nervous system 
dysfunction or multiple system atrophy.  During the veteran's 
lifetime, service connection was not in effect for any 
disability.  The death certificate states that the cause of 
death was multiple system atrophy.  There is no medical 
opinion linking the veteran's death with any incident in 
service.  Accordingly, the Board finds that the medical 
evidence of record does not support service connection for 
the veteran's cause of death.




Accrued Benefits

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based upon evidence 
in the file at date of death, and due and unpaid for a period 
not to exceed 2 years prior to the last date of entitlement.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  An application 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The veteran died in May 1993.  The appellant filed her claim 
for accrued benefits in February 2002.  The evidence does not 
indicate, nor does the appellant assert, that she submitted a 
claim within one year after the veteran's death.  The 
appellant's claim for entitlement to accrued benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law is dispositive of the claim, 
it must be denied for lack of legal entitlement under the 
law).

Educational Benefits

A surviving spouse of a veteran who died of a service-
connected disability, or who died while having a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability, where the veteran was 
discharged from service under other than dishonorable 
conditions, is eligible for Dependents' Educational 
Assistance.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.

Here, the veteran's cause of death has not been adjudicated 
as service-connected, and he did not die with any service-
connected disability evaluated as total and permanent.  The 
Board therefore concludes that the appellant does not meet 
the criteria to establish entitlement to Dependents' 
Educational Assistance.

Finally, in reaching these decisions the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims for service connection for cause of death, for accrued 
benefits, and for Dependents' Educational Assistance, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to Dependents' Educational Assistance is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


